OPINION — AG — ** REGENTS OF HIGHER EDUCATION — PRIVATE SCHOOLS ** (1) THE PROVISIONS OF 70 Ohio St. 4101 [70-4101] — 70 Ohio St. 4105 [70-4105] WHICH, INTER ALIA, REGULATE PRIVATE, DENOMINATIONAL INSTITUTIONS OF HIGHER EDUCATION WITH RESPECT TO SECULAR ACTIVITIES, I.E, AWARDING ACADEMIC OR PROFESSIONAL DEGREES, DOES NOT VIOLATE ARTICLE XIIIA, SECTION 1, ARTICLE XIIIA, SECTION 4 OF THE OKLAHOMA CONSTITUTION. (2) NON ARBITRARY STATE REGULATION OF PRIVATE, DENOMINATIONAL OR OTHER INSTITUTIONS OF HIGHER EDUCATION WITH RESPECT TO ITS SECULAR ACTIVITIES DOES 'NOT' VIOLATE THE FIRST, FIFTH, NINTH ORFOURTEENTH AMENDMENTS OF THE UNITED STATES CONSTITUTION. (PRIVATE SCHOOLS, DEGREES, EDUCATION, AUTHORIZATION, APPROVAL, ACTIVITIES, RELIGIOUS INSTITUTIONS) CITE: ARTICLE XIIIA, SECTION 1, 70 Ohio St. 4103 [70-4103], 70 Ohio St. 4104 [70-4104], OPINION NO. 69-319, ARTICLE V, SECTION 36 (PATRICIA REDD DEMPS)